66157: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-23434: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66157


Short Caption:HARRISON VS. HARRISON (CHILD CUSTODY)Classification:Civil Appeal - Family Law - Fast Track Child Custody


Related Case(s):66072, 70727


Lower Court Case(s):Clark Co. - Eighth Judicial District - D443611Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:Expedited


To SP/Judge:07/29/2014 / Levitt, LansfordSP Status:Completed


Oral Argument:12/08/2015 at 1:30 PMOral Argument Location:Regional Justice Center


Submission Date:12/08/2015How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantKirk Ross HarrisonRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Edward L. Kainen
							(Kainen Law Group)
						Andrew L. Kynaston
							(Kainen Law Group)
						Thomas J. Standish
							(Standish Naimi Law Group)
						


RespondentVivian Marie Lee HarrisonMary Anne Decaria
							(Silverman, Decaria & Kattelman, Chtd.)
						Gary R. Silverman
							(Silverman, Decaria & Kattelman, Chtd.)
						Radford J. Smith
							(Radford J. Smith, Chtd. D/B/A Smith & Taylor)
						Garima Varshney
							(Radford J. Smith, Chtd. D/B/A Smith & Taylor)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/22/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/29/2014Filing FeeFiling Fee Paid. $250.00 from Kainen Law Group.  Check no. 2611.


07/29/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SEALED).


07/29/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-24639




07/29/2014Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt.14-24739




08/11/2014Notice/IncomingFiled Notice of Association of Counsel, Kirk Ross Harrison on his own behalf.14-26296




08/19/2014MotionFiled Motion for Extension of Time for Docketing Statement.14-27300




08/19/2014Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge and all Parties. (Notice issued in error-All parties have been served)14-27339




08/21/2014Docketing StatementFiled Docketing Statement Civil Appeals (Appellant/Cross-Respondent).14-27648




08/21/2014Filing FeeFiling Fee due for Cross-Appeal.


08/21/2014Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Respondent/Cross-Appellant Vivian Harrison).  (SEALED)


08/21/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal.)14-27657




08/22/2014Filing FeeFiling Fee Paid. $250.00 from Radford Smith.  E-Payment - Conf. no. 14082237206514.


08/25/2014Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 14, 2014 at 9:00 a.m.  Nos. 66072/66157.14-28035




09/02/2014Notice/IncomingFiled Notice of Appearance, Gary R. Silverman, of the firm of Silverman, Decaria & Kattelman, CHTD., for the Respondent/Cross-Appellant Vivian Marie Lee Harrison.14-28894




09/02/2014Notice/IncomingFiled Notice of Appearance, Mary Anne Decaria, of the firm of Silverman, Decaria & Kattelman, CHTD., for the Respondent/Cross-Appellant Vivian Marie Lee Harrison.14-28895




09/10/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-30016




09/10/2014Docketing StatementFiled Docketing Statement Exhibits.14-30031




09/10/2014Docketing StatementFiled Docketing Statement Exhibits.14-30037




09/11/2014MotionFiled Motion to Dismiss Cross-Appeal.14-30149




09/12/2014Notice/IncomingFiled Notice of Withdrawal of Motion to Dismiss Cross-Appeal.14-30342




10/10/2014Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: 1/27/15 at 9:30 a.m.14-33747




10/24/2014Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Appellant/Cross-Respondent). (SEALED)


10/24/2014Filing FeeReturned Filing Fee. Check No. 2811 returned to Kainen Law Group.


01/13/2015Order/Clerk'sFiled Clerk's Order.  In light of appellant/cross-respondent's "Notice of Withdrawal of Motion to Dismiss Cross-Appeal," no action will be taken in response to the motion to dismiss.  Further, as appellant/cross-respondent's docketing statement was filed despite its untimeliness, the motion for an extension of time to file that docketing statement is denied as moot.15-01405




02/02/2015Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.15-03557




02/06/2015Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated Pursuant to NRAP3E. The parties were unable to agree to a settlement.  Appellant/cross-repsondent (appellant) and Respondent/cross-apellant (respondent): 10 days transcript request;  Appellant: 40 days fast track statement and appendix.15-04042




02/09/2015Transcript RequestFiled Appellant/Cross-Respondent Certificate Pursuant to NRAP 9(a)(1)(C) (Certificate of No Transcript Request).15-04221




02/18/2015Transcript RequestFiled Respondent/Cross-Appellant Request for Transcript of Proceedings. Transcripts requested: 01/28/13, 10/30/13, 12/18/13, 01/22/14, 05/21/14.  To Court Reporter: Department Q.15-05175




02/27/2015MotionFiled Motion to Remove Appeal from Fast Track Program and Motion to Suspend Time for Fast Track Statement.15-06287




03/11/2015MotionFiled Opposition to Motion To Remove Appeal From Fast Track Program; Opposition to Motion to Suspend Time for Fast Track Statement.15-07494




03/17/2015MotionFiled Reply in Support of Motion to Remove Appeal from Fast Track Program and to Suspend time for Fast Track Statement.15-08161




03/20/2015Order/ProceduralFiled Order Denying Motion. Appellant/cross-respondent: Fast Track Statement and Appendix due: 15 days. Respondent/cross-appellant shall have 20 days from service of appellant/cross-respondent's fast track statement to file and sere a combined fast track response on appeal and fast track statement on cross-appeal. Appellant/cross-respondent shall have 20 days from service of respondent/cross-appellant's combined statement to file and serve the fast track response on cross-appeal.15-08590




03/24/2015MotionFiled Motion for Extension of Time for Fast Track Statement.15-08980




03/24/2015MotionFiled Motion to Expand Fast Track Statement.15-08983




03/26/2015Order/ProceduralFiled Order Granting Motions. We grant appellant/cross-respondent's motion for extension of time to file fast track statement.  We also grant appellant/cross-respondent's motion for leave to file a fast track statement in excess of the type-volume limitation. Appellant/cross-respondent shall have until April 13, 2015 to file and serve an appendix and a fast track statement containing no more than 10,000 words.15-09271




04/08/2015Fast Track BriefFiled Child Custody Fast Track Statement.15-10625




04/08/2015AppendixFiled Appellant/Cross-Respondent's Appendix to Fast Track Statement Volumes 1-8.15-10635




04/29/2015Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Combined fast track response on appeal and fast track statement on cross-appeal due: May 5, 2015.15-13057




05/06/2015Fast Track BriefFiled Respondent/Cross-Appellant Child Custody Fast Track Response.15-13805




05/06/2015AppendixFiled Appendix to Child Custody Fast Track Response.15-13809




05/13/2015MotionFiled Motion for Permission to File Reply to Fast Track Response, and to File Supplemental Appendix.15-14733




05/14/2015MotionFiled Respondent's Opposition to Appellant's Motion for Permission to File Reply to Fast Track Response, and to File Supplemental Appendix.15-14843




05/15/2015MotionFiled Reply in Support of Motion for Permission to File Reply to Fast Track Response.15-14992




05/20/2015Order/ProceduralFiled Order.  Respondent/cross-appellant shall have 11 days from the date of this order to file and serve either (1) a combined fast track response on appeal and fast track statement on cross-appeal or (2) a motion to voluntarily dismiss the cross-appeal.  Given this directive, appellant/cross-respondent's motion to file a reply to the fast track response and a supplemental appendix is denied without prejudice.   The clerk shall reject the reply to fast track response and supplemental appendix received on May 15, 2015.15-15510




05/29/2015MotionFiled Respondent/Cross-Appellant's Motion to Voluntarily Dismiss Cross-Appeal.15-16479




06/01/2015MotionFiled Renewed Motion for Permission to File Reply to Fast Track Response, and to File Supplemental Appendix.15-16647




06/02/2015MotionFiled Respondent's Renewed Opposition to Appellant's Motion for Permission to File Reply to Fast Track Response, and To File Supplemental Appendix.15-16725




06/03/2015MotionFiled Renewed Reply in Support of Motion for Permission to File Reply to Fast Track Response and Supp. App.15-16932




06/17/2015Order/ProceduralFiled Order Dismissing Cross-Appeal.  Respondent/Cross-Appellant's motion for a voluntary dismissal of the cross-appeal is granted.  The cross-appeal is dismissed.15-18435




06/22/2015Order/ProceduralFiled Order Granting Motion.  The clerk shall file the reply to fast track response and supplemental appendix received on June 1, 2015.15-18955




06/22/2015Fast Track BriefFiled Reply to Fast Track Response.15-18958




06/22/2015AppendixFiled Supplemental Appendix - Volume 9.15-18959




06/22/2015Case Status UpdateFast Track Briefing Completed.


10/14/2015TranscriptFiled Notice from Court Reporter. Lawanda Brown stating that the requested transcripts were delivered.  Dates of transcripts: 09/22/15.15-31223




11/12/2015Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Tuesday, December 8, 2015, at 1:30 p.m. for 30 minutes in Las Vegas.15-34501




11/23/2015Notice/OutgoingIssued Oral Argument Reminder Notice.15-35727




12/08/2015Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


02/25/2016TranscriptFiled Notice from Court Reporter. Lawanda Brown stating that the requested transcripts were delivered.  Dates of transcripts: 01/26/16.16-06039




03/03/2016TranscriptFiled Notice from Court Reporter. Kim Gurule stating that the requested transcripts were delivered.  Dates of transcripts: 07/18/12.16-06927




07/28/2016Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Douglas. J. Majority: Douglas/Parraguirre/Saitta/Pickering. Hardesty, J., with whom Cherry and Gibbons, JJ., agree, dissenting. 132 Nev. Adv. Opn. No. 56. EN BANC16-23434